Ww | 2

e¢-€b O2OZ/0L/ZL NWIS BAD

United States District Court
Violation Notice

Lene Sede | Windation Runa Oe eras (Print|

E 1152714 | Ourar 19

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Fie Cig 0 CPA wise

i@ vse 136|

iRew. Wel

Ora Mo

 

 

 

 

 

Dota ond Tere of Ofietoe (anes 0 Sat Lape

\/a7/ae30 Glo3

Sic of Cease

Hwy 7 / aa?" st F

‘tere Deira Faerie Genes. tor Creare

bestaverIow oF Goveta tin ir
Poe eary’

DEFENDANT INFORMATIO

Lag! Peer

SINANGE

Seen Abii

 

PLAT

 

   
 
   
  

 

WicHoLA 5S

   

1q |HYVW/Eeetea | SILVER

APPEARANCE §S GF THONAL

Bar 4a¢ | ft
APPEARANCE [5 REQUIRED

A [yl Bice A it Ghomeioed, you must B O] @ Gos Big checked, you must poy Pe
apper incouwt Sana fotal collateral dus or in eu of payneent
inginas bons aocear in Gourl Sem inruolions

Mie 5 Forfeiture aumaurt

+ $30 Proomssing Fee
PAY THIS AMOUNT AT
wwe CVDUSCOUrtS.gov —]  &

YOUR COURT DATE
[fra coer appearence Cam bs heen ys atl be mated of pour — ane bry red

Tetal Collateral! Due

 

 

 

Mn Arkin baie

ee
) Tore

Bay eyes eagieg thal | have received a copy of Mt viding entice Ei not an ackYemeon of quit
Peceas bn epee for Ue Tea a ee ed place oeiruce ot my hu Of Bp cay Ee odd

ovine) td MAILED

A

*E MSZ 014"

& Detect Sagres

Organal: OVE ogre

STATEMENT OF PROBABLE CAUSE
(hor esuernce of an anes! warrant or summons)

| state that on a6 wow a.) 70 whilt exercising my Gules a5 a
Distinct of WASH Reg rete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing statenent is based upon
my pareonal ooeervalaon 7 Ty enone invresigqaon
iMormation supplied to me from my falow officer's obeercation
Cther [explain abe}

NV9S BAD

ot, Sea under penethy of perpery hal Tee infoematon whch | hawe dee! forth abows and on ie

Swcunson WWaZ/qa0 mG -

Fa Date (rrtdellyvvy) Officer's Signature
=

cerobabie cause has bean sinted for ie ssuance ol a werent

Ba
“Executed an

 

Date (midds ry) US, Mag isitrabe Juckpe

HuEMLAT = Hacerticon material ivechesd ani incon PASS © Gir Pare (endsdiynper wbfemsies
‘COG © Comers eres beer OMY = Career vatatie naa] of maehord
